HUGHES, Justice.
. I respectfully dissent.
In my opinion the words "occasioned by” mean “caused by” and do. not mean “incidental to” nor “on the occasion of.” Nor do I find an ambiguity in Coverage “D” of the policy.
It is obvious that the risk incident to insuring contents of a. safe or vault is much less than, the risk of insuring against the loss of loose money .about the premises. Here nothing was taken from the safe.
I would deny recovery as to all disputed items since they were not occasioned by1 the attempted burglary of the safe. ■